Citation Nr: 1009210	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.	Whether the reduction of the disability rating for 
service-connected hemiparesis of left lower extremity, 
residual of stroke, from 20 percent disabling to 0 percent, 
effective September 1, 2007, was proper.    

2.	Whether the reduction of the disability rating for 
service-connected hemiparesis of left upper extremity, 
residual of stroke, from 10 percent disabling to 0 percent, 
effective September 1, 2007, was proper.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from June 1979 to December 
1983, and from October 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

The Board notes that certain evidence of record - 
particularly found in July 2005 and January 2007 VA 
compensation examination reports - indicates that the Veteran 
may have an anxiety disorder that relates to symptoms he 
experienced during service.  The Board refers this issue to 
the RO for appropriate development.  


FINDINGS OF FACT

1.	A February 2005 rating decision awarded service connection 
for hemiparesis of the left lower extremity, and assigned the 
Veteran a 20 percent evaluation effective August 28, 2004.  

2.	August 2005 and January 2007 rating decisions continued 
the 20 percent evaluation assigned for hemiparesis of the 
left lower extremity.

3.	A subsequent January 26, 2007 rating decision proposed 
reducing the Veteran's rating for his hemiparesis of the left 
lower extremity from 20 to 0 percent.  In a letter dated 
March 10, 2007, the RO notified the Veteran of the reason for 
the proposal.

4.	On June 20, 2007, the RO issued a decision that 
implemented the proposed reduction and assigned September 1, 
2007 as the effective date for the 0 percent rating for 
hemiparesis of the left lower extremity.  In a letter dated 
June 26, 2007, the RO notified the Veteran of the above 
decision.

5.	The record shows that the 20 percent rating for the 
hemiparesis of the left lower extremity had been in effect 
for less than 5 years.

6.	The preponderance of the competent and credible evidence 
shows that, at the time of the June 2007 rating reduction, 
the Veteran experienced no paralysis in his left lower 
extremity.  

7.	A February 2005 rating decision awarded service connection 
for hemiparesis of the left upper extremity, and assigned the 
Veteran a 10 percent evaluation effective August 28, 2004.  

8.	August 2005 and January 2007 ratings decisions continued 
the 10 percent evaluation assigned for hemiparesis of the 
left upper extremity.

9.	A subsequent January 26, 2007 rating decision proposed 
reducing the Veteran's rating for his hemiparesis of the left 
upper extremity from 10 to 0 percent.  In a letter dated 
March 10, 2007, the RO notified the Veteran of the reason for 
the proposal.

10.	On June 20, 2007, the RO issued a decision that 
implemented the proposed reduction and assigned September 1, 
2007 as the effective date for the 0 percent rating for 
hemiparesis of the left upper extremity.  In a letter dated 
June 26, 2007, the RO notified the Veteran of the above 
decision.

11.	The record shows that the 10 percent rating for the 
hemiparesis of the left upper extremity had been in effect 
for less than 5 years.

12.	The preponderance of the competent and credible evidence 
shows that, at the time of the June 2007 rating reduction, 
the Veteran experienced no paralysis in his left upper 
extremity.




CONCLUSIONS OF LAW

1.	The criteria for restoration of a 20 percent rating for 
hemiparesis of the left lower extremity have not been met. 
 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8520 (2009).

2.	The criteria for restoration of a 10 percent rating for 
hemiparesis of the left upper extremity have not been met. 
 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8212 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran appeals the RO's decision to reduce his 
disability evaluations for his service-connected hemiparesis.  
In the interest of clarity, the Board will initially discuss 
whether his appeal has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Under 38 U.S.C.A. § 5103(a), VA has a duty to 
notify the claimant of the information and evidence needed to 
substantiate and complete a claim.  The appellant must also 
be notified of what specific evidence he is to provide and 
what evidence VA will attempt to obtain.  VA also has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record and, in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.

Next, the Board finds that the Veteran was provided adequate 
38 U.S.C.A. § 5103(a) notice in letters dated in June 2005, 
March 2007, and May 2008.   Moreover, even if the Veteran was 
not provided with adequate 38 U.S.C.A. § 5103(a) notice in 
this case, the Board finds this error is harmless.  Based on 
the letters to the Veteran, and on the rating decisions, 
Statement of the Case (SOC), and Supplemental SOC, the Board 
finds that VA has communicated to the Veteran what has been 
necessary for him to support his appeal.  VA notified the 
Veteran of the proposed reductions at issue, explained the 
legal criteria governing the issue, notified the Veteran of 
the evidence that had been considered in connection with the 
proposed reductions, and the basis for the reductions.  VA 
also informed the Veteran that he could submit medical or 
other evidence to show that the RO should not reduce his 
disability evaluations.  And VA informed the Veteran that if 
the RO did not receive additional evidence within 60 days it 
would reduce his evaluations.  38 C.F.R. §§ 3.105, 4.1.  
Lastly, the Board finds that there can be no prejudice to the 
Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) 
notice where, as here, none has been specifically alleged.  
Id.

Regarding VA's duty to assist, the RO obtained and associated 
with the record all identified and available records 
including the Veteran's VA medical records as well as certain 
private records identified by the Veteran.  The Veteran has 
also been provided with VA examinations pursuant to 38 C.F.R. 
§ 3.159(c) (4).  Accordingly, the Board finds that VA's duty 
to assist has been met.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding the appeal here.  

II.   Propriety of the RO's Rating Reductions

The record indicates that during active service the Veteran 
experienced recurrent transient ischemic attacks involving 
his right subcortical white matter, which manifested weakness 
in his left arm and leg.  

In February 2005, the RO awarded service connection for 
hemiparesis of the left lower and upper extremities.  The 
Veteran was assigned a 20 percent evaluation for his lower 
extremity disorder, and a 10 percent evaluation for his upper 
extremity disorder, effective August 28, 2004.  

In a January 26, 2007 rating decision, the RO proposed 
reducing the Veteran's disability evaluations for hemiparesis 
of the left upper and lower extremities to 0 percent.  In a 
letter dated March 10, 2007, the RO notified the Veteran of 
the reason for the proposal.  On June 20, 2007, the RO issued 
a decision that implemented the proposed reductions and 
assigned September 1, 2007 as the effective dates for the 0 
percent ratings.  The RO notified the Veteran of this 
decision in a June 26, 2007 letter.  

In October 2007, the Veteran appealed the RO's June 2007 
rating reductions to the Board.  

	Relevant Law and Regulations 

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A.              § 
1155 (West 2002 & Supp. 2009).  However, the U.S. Court of 
Appeals for Veterans Claims has consistently held that when 
an RO reduces a Veteran's disability rating without following 
the applicable regulations, the reduction is void ab initio.  
See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.

Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  See 38 C.F.R.           § 3.105(e) (2009).

Furthermore, section 3.105(i) requires that the Veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i)(1) (2009).

Following the predetermination procedures specified above, 
final action will be taken.  If the beneficiary failed 
without good cause to report for a scheduled predetermination 
hearing, the final action will be based solely upon the 
evidence of record.  If a predetermination hearing was 
conducted, the final action will be based on evidence and 
testimony adduced at the hearing as well as the other 
evidence of record including any additional evidence obtained 
following the hearing pursuant to necessary development.  See 
38 C.F.R. § 3.105(i)(2) (2009).

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
See 38 C.F.R. § 3.105(e) (2009).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995). 

Also 38 C.F.R. § 3.344 provides that, with respect to other 
disabilities that are likely to improve, namely those in 
effect for less than five years, reexaminations disclosing 
improvement will warrant a rating reduction.  See 38 C.F.R. § 
3.344(c).  The duration of a rating is measured from the 
effective date assigned to the rating until the effective 
date of the actual reduction.  See Brown, supra.

With regard to the disorders at issue here, the Veteran's 
hemiparesis of the left lower extremity is rated under 
Diagnostic Codes 8099-8520 of 38 C.F.R. § 4.124a.  His 
hemiparesis disorder of the left upper extremity is rated 
under Diagnostic Codes 8099-8212 of 38 C.F.R. § 4.124a.  
Diagnostic Code (DC) 8099 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under the code.  See 38 C.F.R. § 4.27.  The RO has found that 
the paralysis disorders noted under DCs 8520 and 8212 are 
most analogous to the Veteran's hemiparesis disorders.  

Diagnostic Code 8520 addresses disorders of the sciatic 
nerve.  This code provision authorizes ratings of 10 percent 
for incomplete paralysis productive of mild symptoms, 20 
percent for incomplete paralysis productive of moderate 
symptoms, 40 percent for incomplete paralysis productive of 
moderately severe symptoms, 60 percent for incomplete 
paralysis productive of severe symptoms with evidence of 
muscular atrophy, and 80 percent for complete paralysis.  

Diagnostic Code 8212 addresses disorders of the cranial 
nerves.  This code provision authorizes ratings of 10 percent 
for incomplete paralysis productive of moderate symptoms, 30 
percent for incomplete paralysis productive of severe 
symptoms, and 50 percent for complete paralysis.  

Under 38 C.F.R. § 4.124a, it is further provided that 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.  

	Analysis 

In this case, the Board finds that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) when it acted 
in a January 2007 decision to reduce the evaluations for the 
Veteran's service-connected hemiparesis in the left upper and 
lower extremities.  As was discussed in the law and 
regulations section above,           38 C.F.R. § 3.105(e) 
requires that the Veteran be provided with proper 
notification, the opportunity to respond to a proposed 
reduction, and notice which includes "detailed reasons" for 
the contemplated reduction in the assigned disability rating. 
In this regard, a March 2007 notice letter and rating 
determination explained why the Veteran's disability ratings 
were to be reduced.  The notice also advised the Veteran that 
he could submit medical or other evidence to show that this 
change should not be made.  The notice stated that if no 
additional evidence was received within 60 days from the date 
of the letter, his evaluation would be reduced the first day 
of the third month following the notice of a final decision.  
In addition, the notice letter also advised the Veteran that 
he could request a personal hearing to present evidence or 
argument on any important point on his claim.  The Veteran 
ultimately declined the opportunity to appear before a 
hearing.    

The Board will now address the merits of the RO's rating 
reductions.    

The Veteran's statements indicate that he continues to 
experience neurological symptoms in his left upper and lower 
extremities.  VA treatment records dated between July 2003 
and April 2007, and an August 2003 private treatment record, 
reflect the Veteran's complaints of left side weakness, 
hyperhydrosis, light headedness, slurred speech, tingling in 
toes and fingers, chest pains, near syncope, dizziness, and 
heavy breathing.  And VA compensation examination reports of 
record dated in August 2004, September 2004, July 2005, and 
January 2007 note the Veteran's history of TIA, and his 
complaints of left side weakness, numbness, tingling, 
lightheadedness, heaviness on the left side, blurry vision, 
chest tightness, shortness of breath, and hyperhydrosis of 
the hands.  

The Board recognizes that lay testimony is competent to 
establish the presence of observable symptomatology.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

But a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder). 

In this matter, the central issue is one that is medical in 
nature - are the Veteran's service-connected hemiparesis 
disorders asymptomatic to such an extent that the RO was 
justified in reducing the Veteran's disability evaluations 
under DCs 8520 and 8212.  And on this issue, the Board finds 
that the preponderance of the medical evidence of record 
indicates that the RO was so justified.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  

The August 2004 examiner discussed the Veteran's history of 
transient ischemic attacks (TIAs), and associated left-sided 
weakness/numbness.  The examiner indicated that the Veteran 
reported left-sided tingling.  And the examiner observed 
ambulation with a left lateral thrust.  However, the 
remaining compensation examination reports of record indicate 
that the Veteran is neurologically sound on his left side.  

The September 2004 VA examiner noted that the Veteran 
underwent magnetic resonance imaging (MRI) in service, which 
identified no tumors and was essentially normal, but which 
did indicate thick optic nerves that may be related to a 
history of non-service-connected neurofibromatosis.  The 
examiner noted that Doppler studies of the arteries were 
essentially normal, as was a 2D echocardiogram.  On 
examination, the examiner noted normal cranial nerves 
"except the sequelae of the right Bell's palsy."  The 
examiner noted normal muscle strength, normal sensory 
examination, present reflexes, normal gait, and no bruits 
over the carotid arteries.  

The July 2005 VA examiner reviewed the Veteran's history of 
"having spells about once a month."  The examiner noted 
that MRI and CAT scans were essentially normal with no 
evidence of a stroke.  The examiner noted that Doppler 
testing was normal.  And the examiner found the Veteran's 
blood tests to be normal, except for a problem associated 
with a non-neurological, non-service-connected disorder.  On 
examination, the July 2005 examiner indicated no cranial or 
cervical bruits.  He indicated that the Veteran appeared 
neurologically alert and oriented.  He found cranial nerves 
II through XII to be intact.  He stated that the Veteran's 
visual fields were full to confrontation, and that his pupils 
were equal and reactive to light.  He noted a normal 
fundoscopic examination, and full extraocular movements.  He 
indicated normal facial sensation and symmetrical face 
movement.  He stated that the tongue extended in the midline 
and that the palate elevated symmetrically.  He noted deep 
tendon reflexes to be 1 to 2+ and equal, toes to be 
downgoing, 5+/5+ strength, normal fine motor function.  He 
noted the Veteran's cerebellar testing to be intact to 
finger-to-nose testing, and finger-to-heel-to-shin testing.  
He noted sensory examination intact to proprioception, 
vibration, and pinprick.  And he stated that the Veteran's 
gait appeared normal.  This examiner stated in closing that 
the Veteran had spells in the past that were characterized as 
TIAs, but that the symptoms "are not terribly consistent 
with [TIAs] and certainly could fit with other entities such 
as hyperventilation spells."  The examiner emphasized that 
the spells had increased in frequency.    

The Veteran again underwent VA compensation examination in 
January 2007 with the July 2005 examiner.  This examiner 
again reviewed the Veteran's history.  And he indicated that 
the Veteran denied depression or anxiety.  On examination, 
the examiner noted the Veteran as awake, alert, and oriented.  
He found the Veteran's cranial nerves and language to be 
normal.  He also found normal the Veteran's cranial nerves 
II.  He noted visual fields full to confrontation, pupils 
equal and reactive to light, a normal fundoscopic 
examination, full extraocular movements, and symmetrical face 
movements.  He noted that the Veteran's tongue extends in the 
midline, and that his palate elevated symmetrically.  He 
noted deep tendon reflexes of 1+, which were symmetrical.  He 
noted downgoing toes, and 5+/5+ strength.  He noted 
cerebellar testing that was intact to finger-to-nose testing 
and heel-to-shin testing.  He noted normal gait.  And he 
noted normal pinprick vibration and proprioception.  This 
examiner reiterated his July 2005 impression that the 
Veteran's symptoms were not consistent with TIAs or strokes, 
and could be related to a problem such as hyperventilation.  

In sum, the medical evidence of record indicates that the 
Veteran has been neurologically sound since September 2004.  
In order to qualify for a compensable evaluation in this 
matter, the Veteran would need some medical evidence 
indicating some form of paralysis, albeit incomplete and 
mild.  But no such evidence is of record.  The evidence 
indicates no symptoms that may be characterized (at a 
minimum) as mild under either DC 8520 or DC 8212.  See 
38 C.F.R. § 4.124a.  Indeed, the VA reports are not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

The Board finds that at the time of the June 2007 rating 
reductions, the evidence reflected actual improvement in the 
Veteran's neurological disorders.  Moreover, the evidence 
clearly establishes that the procedures specified in 38 
C.F.R. § 3.105 were followed.  As such, the Board finds that 
the rating reductions were proper.  

The Board has considered the doctrine of reasonable doubt. 
 However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, his claims must be denied here.


ORDER

1.	Restoration of a 20 percent rating for service-connected 
hemiparesis of left lower extremity, residual of stroke, is 
denied.      

2.	Restoration of a 10 percent rating for service-connected 
hemiparesis of left upper extremity, residual of stroke, is 
denied.      



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


